Case 2:20-mj-08429-JAD Document 7 Filed 10/02/20 Page 1 of 1 PagelD: 44

AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

 

UNITED STATES DISTRICT COURT
for the

District of New Jersey ]

 

United States of America )
v. Case No. 20-mj-8429-JAD
Gary Bowser ) ; .
) Charging District’s Case No. 20-cr-127-RSL
Defendant )

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I understand that I have been charged in another district, the (name of other court) Western District of Washington

 

 

Ihave been informed of the charges and of my rights to:

(1)
(2)
(3)
(4)

(5)
(6)

retain counsel or request the assignment of counsel if I am unable to retain counsel;

an identity hearing to determine whether I am the person named in the charges;

production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

a preliminary hearing to determine whether there is probable cause to believe that an offense has been
committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
unless I have been indicted beforehand.

a hearing on any motion by the government for detention;

request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

I agree to waive my right(s) to:

Oo

oO
oO
4

an identity hearing and production of the warrant.
a preliminary hearing.
a detention hearing.

an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
or detention hearing to which I may be entitled in this district. I request that my

1 preliminary hearing and/or detention hearing be held in the prosecuting district, at a time set by
that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

Date:

10/02/2020 /s/ Gary Bowser by Rahul Sharma (AFPD)

 

Defendant’s signature

/s/ Rahul Sharma (AFPD)

 

Signature of defendant’s attorney

Rahul Sharma

 

Printed name of defendant’s attorney
